Original. Recurso de Revisión.
(Por la Corte, a propuesta del Juez Asociado Sr. Wolf.)
Por Cuanto, con fecha 17 de enero de 1939 resolvimos defini-tivamente este recurso confirmando la resolución de la -Comisión Industrial que le concedía compensación al obrero lesionado (ante, pág. 67) ;
Por cuanto, con anterioridad a dicha fecha habíamos revocado la mencionada resolución de. la Comisión Industrial con fecha. 13 de julio de 1938 (53 D.P.R. 518), sentencia .que fué reconsiderada a solicitud del obrero lesionado'; ■ . • •. v .
Por Cuanto, ahora tenemos ante nos una moción .radicada. por el. abogado del obrero para que fijemos los. honorarios que equitativa-*966mente deba recibir dicho letrado de acuerdo con el artículo 35 de la Ley núm. 45 de 1935 ((1) pág. 251 último párrafo) que dispone:
"En los casos que sean objeto de revisión ante las cortes y en los de mandamus autorizados por esta Ley y en que se utilicen los servicios de un abo-gado, la Corte ante la cual se vea el caso fijará los honorarios que equitativa-mente debe recibir el abogado; ’ ’
Por cuanto, vista la disposición legal que antecede y conside-rada la labor efectuada por dicho abogado ante esta corte;
PoR tanto, se accede a la moción radicada y se fijan dichos hono-rarios en la suma de cincuenta dólares ($50).